Name: Commission Regulation (EEC) No 3304/92 of 13 November 1992 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 92 Official Journal of the European Communities No L 328/35 COMMISSION REGULATION (EEC) No 3304/92 of 13 November 1992 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins (l), as last amended by Regu ­ lation (EEC) No 1750/92 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1734/92 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 Q, as last amended by Regulation (EEC) No 2206/90 0 ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1992/93 marketing year was fixed by Council Regulation (EEC) No 1751 /92 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1752/92 (8); Whereas the abatement of the subsidy which arises from the system of maximum guaranteed quantities for the 1992/93 year, has been fixed by Commission Regulation (EEC) No 2512/92 (9), as amended by Regulation (EEC) No 2752/92 (,0) ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (H), as last amended by Regulation (EEC) No 1238/87 (12), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (13) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 ( 1 ) of Council Regulation (EEC) No 1676/ 85 (H), as last amended by Regulation (EEC) No 2205/90 (,J),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 180, 1 . 7. 1992, p. 17. (3) OJ No L 342, 19 . 12. 1985, p. 1 . (9) OJ No L 250, 29 . 8 . 1992, p. 15. (10) OJ No L 279, 23 . 9 . 1992, p. 18 . (4) OJ No L 179, 30. 6. 1992, p. 120. (") OJ No L 219, 28 . 7. 1982, p. 36. ( ,2) OJ No L 117, 5. 5. 1987, p. 9.0 OJ No L 219, 28 . 7. 1982, p. 1 . (0 OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 180, 1 . 7. 1992, p. 18 . 0 OJ No L 180, 1 . 7. 1992, p. 20 . H OJ No L 133, 21 . 5. 1986, p. 21 . (H) OJ No L 164, 24. 6. 1985, p. 1 . H OJ No L 201 , 31 . 7 . 1990, p. 9 . No L 328/36 Official Journal of the European Communities 14. 11 . 92 HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 (1 ) of Regu ­ lation (EEC) No 1431 /82 is indicated in the Annexes hereto. Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1899/91 0 ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State, Article 2 This Regulation shall enter into force on 16 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 169, 29. 6. 1991 , p. 29 . 14. 11 . 92 Official Journal of the European Communities No L 328/37 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period 11 12 1 2 3 4 5 Peas used :  in Spain 10,966 11,124 11,282 11,440 11,598 11,756 11,756  in Portugal 10,974 11,132 11,290 11,448 11,606 11,764 11,764  in antother Member State 11,034 11,192 11,350 11,508 11,666 11,824 11,824 Field beans used :  in Spain 11,034 11,192 11,350 11,508 11,666 11,824 11,824  in Portugal 10,974 11,132 11,290 11,448 11,606 11,764 11,764  in another Member State 11,034 11,192 11,350 11,508 11,666 11,824 11,824 Products used in animal feed : (ECU per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period 11 12 1 2 3 4 5 A. Peas used :  in Spain 11,215 11,372 11,562 11,719 11,877 12,542 12,732  in Portugal 11,258 11,415 11,604 11,762 11,919 12,581 12,770  in another Member State 11,258 11,415 11,604 11,762 11,919 12,581 12,770 B. Field beans used :  in Spain 11,215 11,372 11,562 11,719 i 1,877 12,542 12,732  in Portugal 11,258 11,415 11,604 11,762 11,919 12,581 12,770  in another Member State 11,258 11,415 11,604 11,762 11,919 12,581 12,770 C. Sweet lupins harvested in Spain and used :  in Spain 13,885 13,885 13,927 13,927 13,927 14,604 14,857  in Portugal 13,942 13,942 13,984 13,984 13,984 14,656 14,908  in another Member State 13,942 13,942 13,984 13,984 13,984 14,656 14,908 D. Sweet lupins harvested in another Member State and used :  in Spain 13,885 13,885 13,927 13,927 13,927 14,604 14,857  in Portugal 13,942 13,942 13,984 13,984 13,984 14,656 14,908  in another Member State 13,942 13,942 13,984 13,984 13,984 14,656 14,908 Official Journal of the European Communities 14. 11 . 92No L 328/38 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period 11 12 1 2 3 4 5 Products harvested in :  BLEU (Bfrs/Lfrs) 535,77 543,44 551,11 . 558,79 566,46 574,13 574,13  Denmark (Dkr) 99,08 100,50 101,92 103,34 104,76 106,18 106,18  Federal Republic of Germany (DM) 25,98 26,35 26,72 27,09 27,46 27,84 27,84  Greece (Dr) 3 206,23 3 252,14 3 298,05 3 343,96 3 389,87 3 435,78 3 435,78  Spain (Pta) 1 617,38 1 641,35 1 665,32 1 689,29 1 713,26 1 737,23 1 737,23  France (FF) 87,12 88,37 89,62 90,86 92,11 93,36 93,36  Ireland ( £ Irl) 9,696 9,835 9,974 10,113 10,252 10,391 10391  Italy (Lit) 20 965 21 265 21 565 21 865 22 165 22 466 22 466  Netherlands (Fl) 29,27 29,69 30,11 30,53 30,94 31,36 31,36  Portugal (Esc) 2 276,39 2 308,99 2 341,58 2 374,18 2 406,78 2 439,37 2 439,37  United Kingdom ( £) 7,651 7,780 7,908 8,037 8,165 8,294 8,294 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 10,30,  Peas, and field beans used in Portugal (Esc): 12,38. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period 11 12 1 2 3 45 Products harvested in :  BLEU (Bfrs/Lfrs) 546,65 554,27 563,45 571,12 578,74 610,89 620,06  Denmark (Dkr) 101,10 102,51 104,20 105,62 107,03 112,98 114,67  Federal Republic of Germany (DM) 26,50 26,87 2732 27,69 28,06 29,62 30,06  Greece (Dr) 3 27132 3 316,94 3 371,86 3 417,77 3 46339 3 655,75 3 710,67  Spain (Pta) 1 652,15 1 675,97 1 704,75 1 728,72 1 752,53 1 854,74 1 884,07  France (FF) 88,89 90,13 91,62 92,87 94,11 99,33 100,83  Ireland ( £ Irl) 9,893 10,031 10,197 10336 10,474 11,056 11,222  Italy (Lit) 21 390 21 689 22 048 22 348 22 646 23 904 24 263  Netherlands (Fl) 29,86 30,28 30,78 31,20 31,62 3337 33,87  Portugal (Esc) 2 322,60 2 354,99 2 393,99 2 426,58 2 458,97 2 595,55 2 634,54  United Kingdom ( £) 7,852 7,979 8,136 8,264 8392 8,972 9,142 Amounts to be deducted in the case of use :  Spain (Pta) 6,51 6,51 6,36 6,51 636 5,91 5,76  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 328/3914. 11 . 92 Official Journal of the European Communities ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 10,04 0,00 0,00 0,00 0,00 0,00 40,78  Denmark (Dkr) 0,00 0,00 0,00 0,00 1,86 0,00 0,00 0,00 0,00 0,00 7,54  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,49 0,00 0,00 0,00 0,00 0,00 1,98  Greece (Dr) 0,00 0,00 0,00 0,00 60,05 0,00 0,00 0,00 0,00 0,00 244,04  Spain (Pta) 0,00 0,00 0,00 0,00 32,08 0,00 0,00 0,00 0,00 0,00 130,37  France (FF) 0,00 0,00 0,00 0,00 1,63 0,00 0,00 0,00 0,00 0,00 6,63  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,182 0,000 0,000 0,000 0,000 0,000 0,738  Italy (Lit) 0 0 0 0 393 0 0 0 0 0 1 596  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,55 0,00 0,00 0,00 0,00 0,00 2,23  Portugal (Esc) 0,00 0,00 0,00 0,00 42,64 0,00 0,00 0,00 0,00 0,00 173,26  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,185 0,000 0,000 0,000 0,000 0,000 0,753 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period 11 12 1 2 3 4 5 Products harvested in :  BLEU (Bfrs/Lfrs) 546,65 554,27 563,45 571,12 578,74 610,89 620,06  Denmark (Dkr) 101,10 102,51 104,20 105,62 107,03 112,98 114,67  Federal Republic of Germany (DM) 26,50 26,87 27,32 27,69 28,06 29,62 30,06  Greece (Dr) 3 271,32 3 316,94 3 371,86 3 417,77 3 463,39 3 655,75 3 710,67  Spain (Pta) 1 652,15 1 675,97 1 704,75 1 728,72 1 752,53 1 854,74 1 884,07  France (FF) 88,89 90,13 91,62 92,87 94,11 99,33 100,83  Ireland ( £ Irl) 9,893 10,031 10,197 10,336 10,474 11,056 11,222  Italy (Lit) 21 390 21 689 22 048 22 348 22 646 23 904 24 263  Netherlands (Fl) 29,86 30,28 30,78 31,20 31,62 33,37 33,87  Portugal (Esc) 2 322,60 2 354,99 2 393,99 2 426,58 2 458,97 2 595,55 2 634,54  United Kingdom ( £) 7,852 7,979 8,136 8,264 8,392 8,972 9,142 Amounts to be deducted in the case of use :  Spain (Pta) 6,51 6,51 6,36 6,51 6,36 5,91 5,76  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 No L 328/40 Official Journal of the European Communities 14. 11 . 92 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 10,04 0,00 0,00 0,00 0,00 0,00 40,78  Denmark (Dkr) 0,00 0,00 0,00 0,00 1,86 0,00 0,00 0,00 0,00 0,00 7,54  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,49 0,00 0,00 0,00 0,00 0,00 1,98  Greece (Dr) 0,00 0,00 0,00 0,00 60,05 0,00 0,00 0,00 0,00 0,00 244,04  Spain (Pta) 0,00 0,00 0,00 0,00 32,08 0,00 0,00 0,00 0,00 0,00 130,37  France (FF) 0,00 0,00 0,00 0,00 1,63 0,00 0,00 0,00 0,00 0,00 6,63  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,182 0,000 0,000 0,000 0,000 0,000 0,738  Italy (Lit) 0 0 0 0 393 0 0 0 0 0 1 596  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,55 0,00 0,00 0,00 0,00 0,00 2,23  Portugal (Esc) 0,00 0,00 0,00 0,00 42,64 0,00 0,00 0,00 0,00 0,00 173,26  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,185 0,000 0,000 0,000 0,000 0,000 0,753 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 6th period 11 12 1 2 3 4 5 Products harvested in :  BLEU (Bfrs/Lfrs) 676,97 676,97 679,01 679,01 679,01 711,64 723,88  Denmark (Dkr) 125,20 125,20 125,57 125,57 125,57 131,61 133,87  Federal Republic of Germany (DM) 32,82 32,82 32,92 32,92 32,92 34,50 35,10  Greece (Dr) 4 051,22 4 051,22 4 063,43 4 063,43 4 063,43 4 258,70 4 331,92  Spain (Pta) 2 060,51 2 060,51 2 067,03 2 067,03 2 067,03 2 171,35 2 210,46  France (FF) 110,08 110,08 110,41 110,41 110,41 115,72 117,71  Ireland ( £ Irl) 12,252 12,252 12,289 12,289 12,289 12,879 13,101  Italy (Lit) 26 490 26 490 26 570 26 570 26 570 27 846 28 325  Netherlands (Fl) 36,98 36,98 37,09 37,09 37,09 38,88 39,54  Portugal (Esc) 2 876,33 2 876,33 2 885,00 2 885,00 2 885,00 3 023,64 3 075,62  United Kingdom ( £) 10,063 10,063 10,101 10,101 10,101 10,703 10,929 Amounts to be deducted in the case of use in :  Spain (Pta) 8,63 8,63 8,63 8,63 8,63 7,88 7,73  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 14. 11 . 92 Official Journal of the European Communities No L 328/41 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 7,30 0,00 0,00 0,00 0,00 0,00 29,66  Denmark (Dkr) 0,00 0,00 0,00 0,00 1,35 0,00 0,00 0,00 0,00 0,00 5,48  Federal Republic of Germany (DM) 0,00 0,00 0,00 0,00 0,35 0,00 0,00 0,00 0,00 0,00 1,44  Greece (Dr) 0,00 0,00 0,00 0,00 43,68 0,00 0,00 0,00 0,00 0,00 177,48  Spain (Pta) 0,00 0,00 0,00 0,00 23,33 0,00 0,00 0,00 0,00 0,00 94,81  France (FF) 0,00 0,00 0,00 0,00 1,19 0,00 0,00 0,00 0,00 0,00 4,82  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,132 0,000 0,000 0,000 0,000 0,000 0,537  Italy (Lit) 000 0 286 0 0 00 0 1161  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,40 0,00 0,00 0,00 0,00 0,00 1,62  Portugal (Esc) 0,00 0,00 0,00 0,00 31,01 0,00 0,00 0,00 0,00 0,00 126,01  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,135 0,000 0,000 0,000 0,000 0,000 0,547 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 41,9547 7,75901 2,03412 254,772 140,670 6,82216 0,759300 1 682,77 2,29193 175,371 0,809399